Order entered May 28, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-01381-CR

                          WILLIAM SEDRIC AUTREY, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 296th Judicial District Court
                                   Collin County, Texas
                           Trial Court Cause No. 429-81194-10

                                           ORDER
       This is the fourth order this Court has had to issue since February 10, 2015 regarding the

reporter’s record in this appeal. The appeal was abated for findings on February 10, 2015. On

February 18, 2015, this Court ordered court reporter Jan Dugger to file the reporter’s record by

April 17, 2015. When the record was not filed by May 4, 2015, the Court ordered Ms. Dugger to

file the reporter’s record by 4:00 p.m. on May 18, 2015. To date, Ms. Dugger has neither filed

the record nor communicated with the Court regarding the status of the record.

       Accordingly, we ORDER Jan Dugger, official court reporter of the 296th Judicial

District Court, to file the complete reporter’s record, including all exhibits admitted into

evidence, by 4:00 p.m. on THURSDAY, JUNE 4, 2015.
       We further ORDER that Jan Dugger not sit as a court reporter until she has filed the

complete record in this appeal.

       We DIRECT the Clerk to send copies of this order to the Honorable John Roach, Jr.,

Presiding Judge, 296th Judicial District Court; Jan Dugger, official court reporter, 296th Judicial

District Court; the Collin County Auditor’s Office; and to counsel for all parties.


                                                      /s/    LANA MYERS
                                                             JUSTICE